DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/21 has been entered.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an expansion mechanism” in claims 1, 19, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
The Examiner notes that the structure of “a first end…” and “a second end…” is insufficient to perform the function of the claim.  The Examiner is interpreting effectively the structure of claim 5 and equivalents thereof to be the expansion mechanism.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vorderstrasse (7,938,343) in view of Buller (6,805,311).
	Regarding claim 1, Vorderstrasse discloses irrigation system comprising:
a fluid-carrying conduit (item 11);
a plurality of spaced-apart mobile towers (see figure 1, item 12) configured to support and move the conduit above a field, at least one of the mobile towers comprising a pair of legs (items 26, 27), each leg having a first end coupled with the fluid-carrying conduit and a second end,
a pair of ground-engaging wheels (items 17 and 18), each wheel being connected to the second end of one of the legs, 
Vorderstrasse fails to disclose a swivel connecting the first end of at least one of the legs and the conduit.
However, Buller teaches a similar system having a swivel connection (items 32/34) connecting the first end of at least one of the legs and the conduit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a swivel connection as taught by Buller to the system of Vorderstrasse, the 
A modified Vorderstrasse teaches a motor (item 33) for driving at least one of the wheels; and 
an expansion mechanism (items 19-20-21 assembly) comprising a first end connected to a first leg of the pair of legs (connection to 28) and a second end connected to a second leg of the pair of legs (connection to 29), the expansion mechanism being configured to extend and retract the first end to adjust a distance between the wheels of the legs to raise or lower the irrigation system (see figures 4-6, further noting as modified the height must adjust to accommodate for the moving wheels).
Regarding claim 3, Vorderstrasse further discloses a system further comprising a control system (control of motor) configured to direct the motor to operate to drive at least one of the wheels so that the at least one of the wheels moves in the same direction as a force applied by the expansion mechanism on the leg with the at least one of the wheels (capable of, the Examiner notes that depending on whether the middle portion was raising or lowering at least one would be in the same direction of the motor).
Regarding claim 5, Vorderstrasse further discloses wherein the expansion mechanism includes at least one of an electric actuator, a hydraulic cylinder, a pneumatic cylinder, or a mechanical jack (col. 4, lines 65-67).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vorderstrasse (7,938,343) in view of Buller (6,805,311) in further view of Leaders (3,519,206).
Regarding claim 4, Vorderstrasse fails to disclose essentially a dual swivel connection.
Leaders teaches a dual swivel connection connected to each leg (see figure 1, items 58 connected to item 40 and 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add additional swivels, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. .
Claims 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vorderstrasse (7,938,343) in view of Buller (6,805,311) in view of Tippery (2017/0251589).
Regarding claim 6, Vorderstrasse teaches a basic electrical system to run the components but fails to teach a control system  having a data feed device configured to receive data representative of environmental information, the control system being configured to -
receive the data from the data feed device, analyze the data, and direct the height-adjusting system to raise or lower the irrigation system according to the data.
Tippery discloses a system in the same field of endeavor further comprising a control system (paragraph 229) having a data feed device (paragraph 230, “sensor system”) configured to receive data representative of environmental information, the control system being configured to -
receive the data from the data feed device, analyze the data, and direct the height-adjusting system to raise or lower the irrigation system according to the data (paragraphs 231-232).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a control system working with outside information as taught by Tippery to the system of Vorderstrasse, the motivation being that this would allow for more effective control of the farming equipment, allowing the system to stop to avoid an overly wet area or areas that have already been watered the function itself would adjust the height of the system of Vorderstrasse.
	Regarding claim 7, a modified Vorderstrasse in view of Tippery further discloses wherein the data feed device includes a communication device and the data includes a weather forecast (paragraph 374, wind speed and humidity constitutes a weather forecast). 

	Regarding claim 11, a modified Vorderstrasse in view of Tippery further discloses wherein the control system includes a user interface configured to receive a command to adjust the height of the irrigation system (paragraph 455).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vorderstrasse (7,938,343) in view of Buller (6,805,311) in view of Tippery (2017/0251589) in view of Prandi (9,743,596).
Regarding claims 9 and 10, a modified Vorderstrasse teaches about concerning the system about windspeed and humidity but does not specifically denote that a sensor performs those calculations (paragraph 374).
However, Prandi teaches an irrigation system that uses wind and humidity sensors to measure each respective datapoint to help operate the system (col. 8, lines16-26 and col. 9, lines 58-62).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wind and humidity sensors as taught by Prandi to the system of Vorderstrasse in view of Tippery, the motivation being this is demonstrated to be well known in the art and whether Tippery has these particular sensors or receives the data elsewhere, that data is certainly acquired by a type of sensor.
Allowable Subject Matter
Claims 19, 21, 22 and 25-27 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams (6,431,475)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752